Exhibit 10.2

KARYOPHARM THERAPEUTICS INC.

August 28, 2020

Sharon Shacham, Ph.D., M.B.A.

c/o Karyopharm Therapeutics Inc.

85 Wells Avenue

Newton, MA 02459

Dear Sharon:

Subject to your execution below, this letter hereby amends the employment
letter, dated October 19, 2010, as amended on December 6, 2010 and January 23,
2015, between you and Karyopharm Therapeutics Inc. (the “Company”) and provides
for the following terms of employment. For the avoidance of doubt, nothing
herein supersedes the Non-Disclosure and Inventions Assignment Agreement you
previously executed with the Company, which remains in effect, unaltered, in all
respects.

1.     Position. You will continue to serve as President and Chief Scientific
Officer, reporting to the Company’s Chief Executive Officer. In your role you
will have the responsibilities customarily associated with such position and
those that are assigned to you by the Company’s Chief Executive Officer. During
the term of your employment with the Company, you will devote your full
professional time and efforts to the business of the Company, except that you
may engage in other activities that may be approved in advance by the Company’s
Board of Directors (the “Board”).

2.     Compensation.

a.     Base Salary. You will be paid an annual base salary of Four Hundred
Eighty-Three Thousand Dollars ($483,000). Your base salary will be payable
pursuant to the Company’s regular payroll policy. Your salary will be reviewed
annually and may be increased by the Board in connection with any such review.

b.     Bonus Program. You will be eligible for an annual bonus that targets
fifty percent (50%) of your annual base salary based upon achievement of certain
performance goals and corporate milestones established by the Board in
consultation with you. Achievement of goals will be determined in the sole
discretion of the Board or a Compensation Committee of the Board. To earn any
part of the bonus, you must be employed on December 31st of the applicable bonus
year and such bonus shall be paid no later than March 15th of the year
immediately following the year to which the applicable annual bonus relates.
Your bonus target will be reviewed annually and may be modified by the Board in
connection with any such review.

c.     Option Grants. You are eligible for annual option grants in the Company’s
sole discretion.

d.     Withholding. The Company shall withhold from any compensation or benefits
payable under this letter agreement any federal, state and local income,
employment or other similar taxes as may be required to be withheld pursuant to
any applicable law or regulation.

3.     Benefits.

a.     Vacation and Holidays. You will be eligible for four weeks of paid
vacation each year and Company paid holidays consistent with the Company’s
vacation policy offered to other executive level employees of the Company.

 

1



--------------------------------------------------------------------------------

b.     Other. You will be eligible to participate in such medical, retirement
and other benefits as are approved by the Board and made available to other
executive level employees of the Company.

As is the case with all employee benefits, such benefits will be governed by the
terms and conditions of applicable plans or policies, which are subject to
change or discontinuation at any time.

4.     At-Will Employment. Your employment with the Company is and shall at all
times during your employment hereunder be “at-will” employment. The Company or
you may terminate your employment at any time for any reason, with or without
Cause, as defined in Section 5(d), and with or without notice. The “at-will”
nature of your employment shall remain unchanged during your tenure as an
employee of the Company, and may only be changed by an express written agreement
that is signed by you and the Board.

5.     Termination of Employment

a.     If you resign your employment with the Company or if the Company
terminates your employment other than for “Cause” you will receive: (i) any
unpaid base salary for services rendered prior to the date of termination or
resignation; (ii) any earned but unpaid annual bonus for any year prior to the
year in which termination of employment occurs; (iii) reimbursement of any
un-reimbursed business expenses incurred as of the date of termination or
resignation in accordance with the Company’s reimbursement policy, (iv) accrued
but unused vacation (if applicable), earned through the effective resignation or
termination date; and (v) all other payments, benefits or fringe benefits to
which you shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this letter agreement (collectively, clauses (i) through (v) shall be referred
herein as the “Accrued Benefits”), and, except as set forth in paragraph (b),
you will not be entitled to any other compensation except as the Board may
otherwise agree in its sole discretion. If the Company terminates your
employment for Cause, at any time, then you will receive no additional
compensation other than the Accrued Benefits, except that the benefits described
in Section 5(a)(ii) shall not be paid to you.

b.    If the Company terminates your employment other than for “Cause” or if you
terminate your employment for “Good Reason”, as such terms are defined below,
subject to you providing the Company with a fully effective separation agreement
that includes a general release of claims in a form and manner reasonably
satisfactory to the Company (the “Release”) within the 30-day period following
the date of termination, the Company shall, in addition to the amounts payable
under paragraph (a), (i) in the case of the termination of your employment by
the Company other than for “Cause” or by you for “Good Reason”, in either case,
prior to a Change of Control, (x) pay you severance pay in the form of
continuation of your base salary for eighteen (18) months (the “Non-COC
Severance Period”) and (y) provided you elect to continue your and your eligible
dependents’ participation in the Company’s medical and dental benefit plans
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”), pay the monthly premium to continue such coverage for the lesser of
the eighteen (18) full calendar months immediately following the month in which
the termination of your employment occurs and the end of the calendar month in
which you become eligible to receive group health plan coverage under another
employee benefit plan or (ii) in the case of the termination of your employment
by the Company other than for “Cause” or by you for “Good Reason”, in either
case, after a Change of Control, (x) pay you severance pay in the form of
continuation of your base salary for eighteen (18) months (the “COC Severance
Period”) in accordance with the Company’s payroll practice, beginning on the
Company’s first regular payroll date that occurs 30 days after the date of
termination; (y) pay to you an amount equal to 150% of your target annual bonus
for the year in which your termination occurs, which amount shall be payable in
a lump sum on the date that the first continued salary payment is made to you
under this agreement; and (z) provided you elect to continue your and your
eligible dependents’ participation in the Company’s medical and dental benefit

 

2



--------------------------------------------------------------------------------

plans pursuant to COBRA, pay the monthly premium to continue such coverage for
the lesser of the eighteen (18) full calendar months immediately following the
month in which the termination of your employment occurs and the end of the
calendar month in which you become eligible to receive group health plan
coverage under another employee benefit plan (as applicable, the “Severance
Benefits”). Solely for purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), each salary continuation payment is considered a
separate payment. To the extent that any Severance Benefit constitutes
“non-qualified deferred compensation” under Section 409A of the Code, then such
payments or benefits shall be payable only upon the Executive’s “separation from
service.” The determination of whether and when a separation from service has
occurred shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-l (h). Notwithstanding the foregoing, the Severance
Benefits will be reduced dollar for dollar by any compensation you receive from
another employer during the period between the date of termination of your
employment and the end of the Non-COC Severance Period or COC Severance Period,
as applicable, if you become re-employed during such period. You agree to give
prompt written notice of any employment during the Non-COC Severance Period or
COC Severance Period, as applicable, and to respond promptly to any reasonable
inquiries concerning your professional activities. If the Company makes any
overpayment of Severance Benefits, you agree to promptly return any such
overpayment to the Company. The foregoing shall not create any obligation on
your part to seek reemployment after the date of termination of your employment.

For purposes of this paragraph, the following terms will have the following
meanings:

(i)     “Good Reason” shall mean that you have complied with the “Good Reason
Process,” as defined below, following the occurrence of any of the following
events after a Change of Control: (i) a material diminution in your
responsibilities, authority or duties; (ii) you are made to report to anyone
other than the surviving company’s Board or Chief Executive Officer; or
(iii) the surviving company’s corporate headquarters are located outside
Massachusetts.

(ii)     “Good Reason Process” shall mean that (i) you reasonably determine in
good faith that a “Good Reason” condition has occurred; (ii) you notify the
Company in writing of the first occurrence of the Good Reason condition within
ten (10) days of the first occurrence of such condition; (iii) you cooperate in
good faith with the Company’s efforts, for a period not less than thirty
(30) days following such notice (the “Cure Period”), to remedy the condition;
(iv) notwithstanding such efforts, the Good Reason condition continues to exist;
and (v) you terminate your employment within thirty (30) days after the end of
the Cure Period. If the Company cures the Good Reason condition during the Cure
Period, Good Reason shall be deemed not to have occurred.

(iii)     “Change of Control” shall mean any of the following:

1.     any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
securities having the right to vote in an election of the Board (“Voting
Securities”) in such case other than as a result of an acquisition of securities
directly from the Company; or

2.     the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the incumbent Board before the date of the
appointment or election, provided, further that directors whose initial
assumption of office is in connection with an actual or threatened election
contest

 

3



--------------------------------------------------------------------------------

related to the election of directors of the Company will not be considered as
members of the incumbent Board for purposes of this paragraph for a period of
twelve (12) months following such initial assumption; or

3.     the consummation of (A) any consolidation or merger of the Company where
the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than fifty percent
(50%) of the voting shares of the Company issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any,), or
(B) any sale or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to fifty percent (50%) or more of
the combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns fifty percent (50%) or
more of the combined voting power of all of the then outstanding Voting
Securities, then a “Change in Control” shall be deemed to have occurred for
purposes of this letter agreement.

c.     If your employment terminates because of your death or Disability, then
you will receive the Accrued Benefits. For purposes of this letter agreement,
“Disability” shall be defined as your inability to have performed your material
duties hereunder due to a physical or mental injury, infirmity or incapacity for
one hundred eighty (180) days (including weekends and holidays) in any 365-day
period. Notwithstanding the foregoing, in the event that as a result of earlier
absence because of mental or physical incapacity you incur a “separation from
service” within the meaning of such term under Code Section 409A you shall on
such date automatically be terminated from employment as a Disability
termination.

d.     For purposes of this letter agreement, “for Cause” shall mean:
(i) dishonesty, embezzlement, misappropriation of assets or property of the
Company; (ii) gross negligence, willful misconduct, neglect of duties, theft,
fraud or breach of fiduciary duty to the Company; (iii) violation of federal or
state securities law; (iv) the conviction of a felony or any crime involving
moral turpitude, including a plea of guilty or nolo contendre; (v) a material
breach of any of the Company’s written policies related to conduct or ethics; or
(vi) a material breach of the Nondisclosure and Inventions Assignment Agreement,
dated October 22, 2010, between you and the Company (the “Confidentiality
Agreement”).

6.     Employee Confidentiality Agreement. As an employee of the Company, you
will have access to certain Company and third party confidential information and
you may during the course of your employment develop certain information or
inventions which will be the property of the Company. You acknowledge the
continuing effectiveness of the Confidentiality Agreement.

7.     Resolution of Disputes. Any controversy or claim arising out of or
relating to your employment, this letter agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, shall be submitted to arbitration in
Boston, Massachusetts before a single arbitrator (applying Massachusetts law),
in accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association (“AAA”) as modified by
the terms and conditions of this Section 7; provided, however, that

 

4



--------------------------------------------------------------------------------

provisional injunctive relief may, but need not, be sought in a court of law
while arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator. The arbitrator shall be selected by mutual
agreement of the parties or, if the parties cannot agree, by striking from a
list of arbitrators supplied by AAA. The arbitrator shall issue a written
opinion revealing, however briefly, the essential findings and conclusions upon
which the award is based. Final resolution of any dispute through arbitration
may include any remedy or relief which the arbitrator deems just and
equitable. Any award or relief granted by the arbitrator hereunder shall be
final and binding on the parties hereto and may be enforced by any court of
competent jurisdiction.

The parties acknowledge that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this letter agreement or your employment.

The Company shall pay the arbitrator’s fees and arbitration expenses and any
other costs associated with the arbitration or arbitration hearing that are
unique to arbitration. The Company and you each shall separately pay its or your
own deposition, witness, expert and attorneys’ fees and other expenses as and to
the same extent as if the matter were being held in court unless otherwise
provided by law. The arbitrator shall have the sole and exclusive power and
authority to decide any and all issues of or related to whether this letter
agreement or any provision of this letter agreement is subject to arbitration.

8.     No Inconsistent Obligations. By accepting this offer of employment, you
represent and warrant to the Company that you are under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with your
obligations set forth in this letter agreement or that would be violated by your
employment by the Company. You agree that you will not take any action on behalf
of the Company or cause the Company to take any action that will violate any
agreement that you have with a prior employer.

9.     Indemnification and Liability Insurance. The Company will provide you
certain rights to indemnification as set forth in the Company’s standard form of
indemnification agreement for executive officers and directors.

10.   Miscellaneous.

a.     This letter agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

b.     The Company may only assign this letter agreement to a successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, provided, that
such successor expressly agrees to assume and perform this letter agreement in
the same manner and to the same extent that the Company would have been required
to perform it if no such assignment had taken place, and “Company” shall include
any such successor that assumes and agrees to perform this letter agreement, by
operation of law or otherwise.

c.     No provision of this letter agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer or director as may be designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this letter
agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

5



--------------------------------------------------------------------------------

11.     The validity, interpretation, construction and performance of this
letter agreement shall be governed by the laws of the Commonwealth of
Massachusetts without regard to the choice of law principles thereof.

If you have any further questions or require additional information, please feel
free to contact me.

[Signatures appear on following page]

 

6



--------------------------------------------------------------------------------

Sincerely, KARYOPHARM THERAPEUTICS INC. By:  

/s/ Michael Mason

Name:   Michael Mason Title:   SVP, Chief Financial Officer & Treasurer

 

I hereby agree to the foregoing

terms of employment:

Agreed:  

/s/ Sharon Shacham

  Sharon Shacham, Ph.D., M.B.A. Date:  

August 31, 2020

 

7